                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

BURLINGTON PLACE, LLC;

                       Plaintiff,                                      8:19CV554

        vs.
                                                              ORDER TO SHOW CAUSE
UNITED SKYS, LLC; UNITED SKYS
HOLDING, Inc.; DONALD HEMPSON,
JEFFREY D. ELLIS, CHARLES R.
MCCARTNEY, and WILLIAM V.
GLASTRISJR.,

                       Defendants.


       On December 20, 2019, the Office of the Clerk sent a letter (Filing No. 3) to attorney
Samuel J.H. Weyers directing him to register for admission to practice in this court and to register
for the Case Management/Electronic Case Files (CM/ECF) system of the U.S. District Court for
the District of Nebraska as required by NEGenR 1.3(a) and NEGenR 1.3(b)(1). As of January 28,
2020, the above attorney has not complied with the Clerk’s letter. Accordingly,


       IT IS ORDERED: On or before February 12, 2020, Samuel J.H. Weyers shall either
comply with the requests set forth in the letters from the Clerk of the Court or show cause by
written affidavit why he cannot comply with the rules of the Court. Failure to comply with this
order will result in being removed as counsel of record.

       Dated this 28th day of January, 2020.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
